Exhibit 10.1

December 29, 2006

VIA FACSIMILE NO. 720.922.8841

Mr. Pat Gault

Tellabs North America, Inc.

1415 W. Diehl Rd.

Naperville, IL 60563

 

  Re: System Purchase Agreement dated as of October 29, 2001 by and among
Tellabs North America, Inc., a Delaware corporation (“Seller”), as the
successor-in-interest to Advanced Fibre Access Corporation, the assignee of
Marconi Communications, Inc., and Grande Communications Networks, Inc, a
Delaware corporation. (“Buyer”), as the assignee of Grande Communications, Inc.,
a Delaware corporation, as amended from time to time (as so amended, the
“Agreement”)

Dear Pat:

This purpose of this letter is to memorialize the following understandings of
Seller and Buyer and to amend the Agreement as follows:

1. Seller acknowledges, consents and agrees to the assignment of the Agreement
and all rights and obligations thereunder from Grande Communications, Inc. to
Buyer; provided, however, that Grande Communications, Inc. shall guarantee all
payment and performance obligations of Buyer under the Agreement, in the event
of any breach, default or failure to fully comply with all terms and conditions
set forth in the Agreement. Buyer is a wholly-owned subsidiary of Grande
Communications, Inc.

2. The Agreement is amended to delete entirely and forever any minimum purchase
or volume commitments or requirements of Buyer except as specifically set forth
in this letter, and the parties agree that such deletion shall include, without
limitation, the provisions of Section 5.4 of the Agreement, the second paragraph
of the letter amendment dated December 16, 2002, Articles 3, 4, 5 and 7 of the
consent agreement dated as of February 20, 2004 and Articles 2-4 of Amendment
No. 4 to the Agreement dated August 13, 2004, and the third paragraph of the
letter agreement dated August 10, 2004. Seller’s obligations under Article 1 of
Amendment No. 4 to the Agreement dated August 13, 2004 and the second paragraph
of the letter agreement dated August 10, 2004 are also deleted in their
entirety.



--------------------------------------------------------------------------------

3. The Agreement is amended to delete all specifications included in Exhibit A
to the Agreement and replace them with the following: The specifications for the
Products under the Agreement shall be Seller’s standard specifications for such
Products.

4. Buyer shall deliver to Seller a purchase order for a 7100 optical transport
system (the “System”) based on the proposal (Proposal No. QA6134770F) attached
as Schedule No. 1 upon receipt of Seller’s signature on this letter, which may
be transmitted via facsimile.

5. Seller shall provide maintenance and support services for twelve (12) months
after the date of shipment of the System at no additional cost to Buyer provided
that Buyer fully complies with all of its obligations under the Agreement at all
times.

6. Seller shall make commercially reasonable efforts to deliver all components
for the System on or before February 10, 2007.

7. Through December 31, 2010, Buyer shall purchase exclusively from Seller all
additional components for deployment of the System in the locations specified in
the attached Schedule No. 1, provided that no breach or default by Seller of its
material obligations under the Agreement shall remain uncured thirty (30) days
after receipt of written notice of such breach or default from Buyer.

8. Through December 31, 2010, Buyer shall purchase from Seller under the
Agreement all of Buyer’s requirements, if any, of gigabit passive optical
network (GPON) equipment for Buyer’s metro enterprise networks (excluding any
network expansion due to any acquisition, merger or consolidation of Buyer or
its parent entity or substantially all of Buyer’s assets), provided that (i) no
breach or default by Seller of its material obligations under the Agreement
shall remain uncured thirty (30) days after receipt of written notice of such
breach or default from Buyer and (ii) Seller provides capabilities and quality
to Buyer for such equipment that are at least as favorable to Buyer as what is
then available from a comparable provider of GPON equipment. Notwithstanding
anything in this paragraph to the contrary, (i) if Seller fails to deliver to
Buyer the GPON equipment within forty-five (45) days of receipt of the order for
such equipment plus a five (5)-day grace period, then Buyer may terminate such
order and acquire the equipment through another source, and (ii) if Seller fails
to deliver to Buyer the GPON equipment within forty-five (45) days of receipt of
an order on at least 50% of the orders placed by Buyer for such equipment within
any six (6) month period, provided that Buyer places at least thirty (30) orders
for equipment within such time period, then Buyer may terminate all commitments
and agreements in this paragraph upon delivery of written notice to Seller.

9. Buyer shall purchase from Seller for a trial period from January 1, 2007
through March 31, 2007 under the Agreement the World Wide Packets products for
Buyer’s metro enterprise networks (excluding any network expansion due to any
acquisition, merger or consolidation of Buyer or its parent entity or
substantially all of Buyer’s assets) that Buyer currently purchases from the
current World Wide Packets



--------------------------------------------------------------------------------

product list, provided that Seller (i) provides such products to Buyer at prices
and terms as least as favorable to Buyer as what is then available from any
other reputable authorized distributor of World Wide Packets, (ii) no breach or
default by Seller of its material obligations under the Agreement shall remain
uncured thirty (30) days after receipt of written notice of such breach or
default from Buyer and (iii) Seller delivers such products to Buyer within
forty-five (45) days of receipt of the applicable order plus a five (5)-day
grace period. In such case, Buyer shall purchase the World Wide Packets products
for (excluding any network expansion due to any acquisition, merger or
consolidation of Buyer or its parent entity or substantially all of Buyer’s
assets), that Buyer currently purchases from the current World Wide Packets
product list exclusively from Tellabs through December 31, 2010, provided that
all such conditions continue to be satisfied throughout such time period and
Tellabs continues to be an authorized distributor of World Wide Packets products
throughout such time period. Notwithstanding anything in this paragraph to the
contrary, (i) if Seller fails to deliver to Buyer the World Wide Packets
products within forty-five (45) days of receipt of the order for such products
plus a five (5)-day grace period, then Buyer may terminate such order and
acquire the such products through another source, and (ii) if Seller fails to
deliver to Buyer the World Wide Packets products within forty-five (45) days of
receipt of an order on at least 50% of the orders placed by Buyer for such
products within any six (6) month period, provided that Buyer places at least
thirty (30) orders for products within such time period, then Buyer may
terminate all commitments and agreements in this paragraph upon delivery of
written notice to Seller.

10. On or before 5:00 p.m. C.S.T. on January 15, 2007, Buyer and Seller shall
execute in writing a replacement Exhibit B to the Agreement that will include as
Products under the Agreement the items referenced in Paragraphs 4, 5, 7, 8 and 9
above.

Any initially capitalized terms that are not otherwise defined in this letter
agreement shall have the same meaning given to such term in the Agreement,

If you accept the terms of this letter amendment to the Agreement, please
counter-sign in the space provided below and return it to the attention of Brady
Adams, Grande Communications Networks, Inc., 401 Carlson Circle, San Marcos,
Texas 78666 or by fax to him at (512) 878-4285.

 

Sincerely, Grande Communications Networks, Inc. By   /s/ Scott Ferguson   Scott
Ferguson, Chief Operating Officer   12/29/06



--------------------------------------------------------------------------------

AGREED AND ACCEPTED:

 

Tellabs North America, Inc. By:   /s/ Vincent Tormos   Printed Name:   Vincent
Tormos   Title:   Sr. Business Manager   Date:   12/29/06

Schedule No. 1

[insert proposal]